Citation Nr: 0116902	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  99-25 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether an appeal has been perfected as to a claim 
seeking entitlement to service connection for residuals of 
frostbite of the lower extremities.

2.  Entitlement to service connection for residuals of a 
contusion to the lower chest wall.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1962 to April 
1965.  Subsequent service in the Arizona Army National Guard 
is indicated by the evidence of record.

The issue of entitlement to service connection for residuals 
of a contusion to the left lower chest wall will be addressed 
in the REMAND portion of this decision.


FINDINGS OF FACT

1.  By rating decision of January 1999, the RO denied service 
connection for residuals of frostbite and notified the 
veteran by letter of the same month.  The veteran filed a 
notice of disagreement in October 1999.  The RO issued a 
statement of the case in November 1999.

2.  The veteran did not file a substantive appeal with 
respect to the issue of entitlement to service connection for 
residuals of frostbite.  


CONCLUSION OF LAW

The veteran did not perfect an appeal as to the claim of 
entitlement to service connection residuals of frostbite to 
the lower extremities; thus, the Board has no jurisdiction to 
consider the issue.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 19.4, 20.200, 20.201, 20.202, 
20.302 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Whether an appeal has been perfected as to a claim 
seeking entitlement to service connection for residuals of 
frostbite of the lower extremities.

The veteran is ultimately seeking entitlement to service 
connection for residuals of frostbite of the lower 
extremities.  For reasons which will be expressed below, the 
Board has determined that he had not perfected an appeal as 
to that issue.  The Board is therefore without jurisdiction 
to adjudicate that issue and accordingly it will be 
dismissed.

Relevant law and regulations

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101.  Appellate review will be 
initiated by the filing of a notice of disagreement and 
completed by the filing of a substantive appeal after a 
statement of the case has been furnished.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201.  In order to perfect an 
appeal to the Board, a claimant must file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202. 

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the statement of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board must dismiss any appeal over which it lacks 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  An application for review on 
appeal shall not be entertained unless it is in conformity 
with Chapter 71, Title 38, United States Code.  38 U.S.C.A 
§ 7108. 

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
substantive appeal must be filed within sixty days from the 
date that the RO mails the statement of the case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the statement of the case will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

Factual background

In August 1998, the veteran filed a claim for service 
connection for residuals of frostbite which he contended were 
sustained in Germany while he was on active duty.    

In a January 1999 decision, service connection was denied for 
residuals of frostbite.  The veteran was notified of that 
denial by letter of the same month.  In an October 1999 
notice of disagreement, the veteran explicitly expressed 
dissatisfaction with the RO's denial of service connection 
for frostbite residuals.  The RO issued a statement of the 
case addressing the frostbite issue, as well as the issue of 
entitlement to service connection for residuals of a chest 
wall contusion, in November 1999.  In a December 1999 
substantive appeal, the veteran expressed his intention to 
appeal the chest wall contusion issue.  He did not identify 
or address the claim pertaining to residuals of frostbite in 
this document.

The veteran testified concerning his lower extremity problems 
at a travel Board hearing chaired by the undersigned in 
January 2001.

The Board informed the veteran by letter of April 2001 of its 
intention to address the question of the adequacy of his 
substantive appeal regarding the issue of frostbite 
residuals.  In the letter, he was informed that he could 
submit argument pertinent to the question of adequacy to the 
Board and that he could present sworn hearing testimony 
relevant to adequacy as well, if he desired.  A time frame of 
sixty days was provided for his response and he was informed 
that if no response was received by the end of that period, 
it would be assumed that he had no argument to submit and did 
not want to request a hearing.  In May 2001, the veteran 
indicated that he had no evidence or written argument to 
present and did not wish to request a hearing.

Analysis

A decision as to the adequacy of the substantive appeal will 
be made by the Board.  See 38 C.F.R. § 20.203.  "It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party at any stage in the proceedings, and, once 
apparent, must be adjudicated."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

In this case, the statement of the case was mailed to the 
veteran at his most recent address of record in November 
1999.  In the transmittal letter, the veteran was advised of 
the necessary steps for completing a substantive appeal.  The 
veteran's December 1999 "Appeal to Board of Veterans' 
Appeals," on a VA Form 9, although clearly serving to 
perfect the other issue currently on appeal, cannot be 
considered a substantive appeal of the RO's January 1999 
decision with respect to his claim for entitlement to service 
connection for residuals of frostbite.  The veteran referred 
only to the chest wall contusion issue; he did not refer to, 
or make any allegations of error of fact or law with respect 
to, the issue of entitlement to service connection for 
residuals of frostbite.  Accordingly, the December 1999 VA 
Form 9 submitted by the veteran did not meet the requirements 
as to an adequate substantive appeal.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.202.

The Board has carefully reviewed the record in order to 
determine whether any other communication by or on behalf of 
the veteran constituted an adequate and timely substantive 
appeal under the law and regulations.  The Board has 
identified no such communication, and the veteran has pointed 
to none.  Indeed, there was no mention of the frostbite issue 
by the veteran in the record until his January 2001 hearing 
testimony.

Because the veteran's substantive appeal was not adequate 
with respect to the issue of entitlement to service 
connection for residuals of frostbite of the lower 
extremities, the Board lacks jurisdiction to adjudicate the 
issue on the merits.  Based upon the foregoing, the Board 
finds that the veteran did not timely perfect a timely appeal 
on the issue of entitlement to a service connection for 
residuals of frostbite.  His appeal must be dismissed.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.4, 20.200, 20.201, 
20.202, 20.302.  See Roy v. Brown, 5 Vet. App. 554 (1993); 
see also Fenderson v. West, 12 Vet. App. 119, 128-31 (1999), 
[discussing the necessity to filing a substantive appeal 
which comports with governing regulations].


ORDER

The claim for entitlement to service connection for residuals 
of frostbite to the lower extremities is dismissed.


REMAND

2.  Entitlement to service connection for residuals of a 
contusion to the lower chest wall.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran's National Guard medical records reflect that 
during a period of inactive duty for training, in October 
1987, he suffered a contusion to his chest.  He has provided 
extensive testimony and written submissions regarding the 
circumstances of the injury.  The medical records reflecting 
the medical treatment provided after the injury are of record 
as well.    

Whether the veteran has any residuals of the inservice injury 
is the question which must be resolved at this point.  The 
evidence is inconclusive.  The veteran vigorously asserts 
that he currently has multiple aches and pains attributable 
to the injury in service.  However, although lay persons 
untrained in medicine can provide personal accounts of 
symptomatology, they cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  See Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The veteran underwent a VA examination in May 1996 for the 
purpose of identifying a nexus between the in-service chest 
injury and any current disability.  However, the examiner was 
not provided with the veteran's medical records and thus was 
not able to provide an informed opinion.  It is the opinion 
of the Board that another examination should be conducted.

Moreover, the RO denied the veteran's claim as not well 
grounded.  As noted above, the VCAA rendered obsolete the 
concept of well groundedness.  A remand in this case is also 
required in order for the RO to readjudicate the veteran's 
claim under the provisions of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The case is therefore REMANDED to the RO for the following 
actions:

1.  The veteran should be afforded a VA 
examination to identify whether a medical 
nexus exists between any of the veteran's 
currently-shown disabilities and the 
injury he sustained during inactive duty 
for training in 1987.  The claims folder 
must be made available to the examiner 
for review before the examination.  In 
conjunction with a clinical examination 
of the veteran, the examiner is requested 
to identify whether the veteran suffered 
any permanent residuals from the 1987 
chest contusion.  The complete rationale 
for all opinions expressed should be 
fully explained.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, should be 
provided a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 

